DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both the polarizer (see Figs. 10 and 11) and the grid-shaped protrusion structure (see Fig. 2). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al., U.S. Publication No. 2020/0043991, filed on March 8, 2019 (Noh).

As to Claim 1, Noh discloses a display screen module [100], comprising: a display panel [210] (para. 0060, lines 1-2); an exciter [250] ([250] is a sound generator; para. 0060, line 3); and a display panel buffering structure [260, 270]; wherein the display panel buffering structure [260, 270] is arranged on a side face, facing away from a light-emitting side, of the display panel [210] (see Figs. 3 and 4C), and comprises: a buffering film [271] ([271] is a buffer layer; para. 0118, lines 1-2) provided with a hollow structure for accommodating the exciter [250] (see Fig. 4C); and a first light shielding film [260] (para. 0113) attached to a first side face, facing the display panel [210], of the buffering film [271] (see Fig. 4C); wherein an orthographic projection of the first light shielding film [260] on a plane where the first side face is located covers an orthographic projection of the hollow structure (area inside [271]) on the plane where the first side face is located (see Fig. 4C); a portion, arranged opposite to the hollow structure (area inside [271]), of the first light shielding film [260] is fixed with the exciter [250] (see Fig. 4C); and the exciter [250] is arranged in the hollow structure (area inside [271]) and fixed with the first light shielding film [260] (see Fig. 4C).

As to Claim 3, Noh remains as applied above to Claim 1. Noh further discloses that the display panel buffering structure [260, 270] further comprises: a second heat dissipation film [275]; wherein the second heat dissipation film [275] is arranged on a second side face (bottom surface of [271]), opposite to the first side face, of the buffering film [271]; and an orthographic projection of the second heat dissipation film [275] on a plane where the second side face (bottom surface of [271]) is located is not overlapped with an orthographic projection of the hollow structure (area inside [271]) on the plane where the second side face (bottom surface of [271]) is located (see Fig. 4C).

As to Claim 6, Noh remains as applied above to Claim 1. Noh further discloses that a grid-shaped protrusion structure [263] is arranged on a side face, connected to the display panel [210], of the first light shielding film [260] (para. 0115, see Fig. 4C). 

As to Claim 7, Noh remains as applied above to Claim 6. Noh further discloses that the first light shielding film [263] comprises a grid adhesive (para. 0116). 

As to Claim 12, Noh remains as applied above to Claim 1. Noh further discloses a method for preparing the display screen module, at least comprising attaching the display panel buffering structure [260, 270] to the side face (bottom of [210]), facing away from the light-emitting side, of the display panel [210] (para. 0072); fixing the exciter [250] in the hollow structure (area inside [271]); and fixing the exciter [250] with the first light shielding film [260] (para. 0075; see Fig. 4C).

As to Claim 14, Noh remains as applied above to Claim 1. Noh further discloses a terminal device [100], comprising the display screen module [100] (the device [100] is a terminal device such as a smart phone, or computer; para. 0059).

As to Claim 15, Noh discloses a display panel buffering structure [260, 270], arranged on a side face, facing away from a light-emitting side, of a display panel [210] (see Figs. 3 and 4C), and comprising: a buffering film [271] ([271] is a buffer layer; para. 0118, lines 1-2) provided with a hollow structure (area inside [271]) for accommodating an exciter [250] ([250] is a sound generator; para. 0060, line 3; see Fig. 4C); and a first light shielding film [260] (para. 0113) attached to a first side face, facing the display panel [210], of the buffering film [271] (see Fig. 4C); wherein an orthographic projection of the first light shielding film [260] on a plane where the first side face is located covers an orthographic projection of the hollow structure (area inside [271]) on the plane where the first side face is located (see Fig. 4C); a portion, arranged opposite to the hollow structure (area inside [271]), of the first light shielding film [260] is fixed with the exciter [250] (see Fig. 4C).

As to Claim 17, Noh remains as applied above to Claim 1. Noh further discloses a second heat dissipation film [275]; wherein the second heat dissipation film [275] is arranged on a second side face (bottom surface of [271]), opposite to the first side face, of the buffering film [271]; and an orthographic projection of the second heat dissipation film [275] on a plane where the second side face (bottom surface of [271]) is located is not overlapped with an orthographic projection of the hollow structure (area inside [271]) on the plane where the second side face (bottom surface of [271]) is located (see Fig. 4C).

As to Claim 19, Noh remains as applied above to Claim 15. Noh further discloses that the first light shielding film [263] comprises a grid adhesive (para. 0116). 

As to Claim 20, Noh remains as applied above to Claim 3. Noh further discloses that a material of the second heat dissipation film [275] comprises a copper foil, a silver foil, an aluminum foil and a graphene film (para. 0275).

Claims 1-2, 4, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al., U.S. Publication No. 2019/0197281, filed on August 14, 2018 (Choi).

As to Claim 1, Choi discloses (in Fig. 12) a display screen module [800], comprising: a display panel [110] (para. 0235, lines 1-2); an exciter [140] ([140] generates sound waves; para. 0104, lines 1-2); and a display panel buffering structure [152, 160, 162, 164, 168]; wherein the display panel buffering structure [152, 160, 162, 164, 168] is arranged on a side face, facing away from a light-emitting side, of the display panel [110] (see Fig. 12), and comprises: a buffering film [168] ([168] is a cushion layer; para. 0238, lines 1-4) provided with a hollow structure for accommodating the exciter [140] (see Fig. 12); and a first light shielding film [162] (para. 0243) attached to a first side face, facing the display panel [110], of the buffering film [168] (see Fig. 12); wherein an orthographic projection of the first light shielding film [162] on a plane where the first side face is located covers an orthographic projection of the hollow structure (area inside [168]) on the plane where the first side face is located (the orthographic projection of layer [162] covers the whole area; see Fig. 12); a portion, arranged opposite to the hollow structure (area inside [168]), of the first light shielding film [162] is fixed with the exciter [140] (see Fig. 4C); and the exciter [140] is arranged in the hollow structure (area inside [168]) and fixed with the first light shielding film [162] (see Fig. 12).

As to Claim 2, Choi remains as applied above to Claim 1. Choi further discloses that the display panel buffering structure [152, 160, 162, 164, 168] further comprises: a first heat dissipation film [164] (para. 0238, lines 1-4); wherein the first heat dissipation film [164] is arranged: between the first light shielding film [162] and the buffering film [168] (see Fig. 12).

As to Claim 4, Choi remains as applied above to Claim 1. Choi further discloses that a material of the first heat dissipation film [164] comprises a copper foil, a silver foil, an aluminum foil and a graphene film (the heat dissipation film [164] is graphene; para. 0420).
Claim 15, Choi discloses (in Fig. 12) a display panel buffering structure [152, 160, 162, 164, 168]; wherein the display panel buffering structure [152, 160, 162, 164, 168] arranged on a side face, facing away from a light-emitting side, of a display panel [110] (para. 0235, lines 1-2; see Fig. 12), and comprising: a buffering film [168] ([168] is a cushion layer; para. 0238, lines 1-4) provided with a hollow structure (inside [168]) for accommodating an exciter [140] ([140] generates sound waves; para. 0104, lines 1-2; see Fig. 12); and a first light shielding film [162] (para. 0243) attached to a first side face, facing the display panel [110], of the buffering film [168] (see Fig. 12); wherein an orthographic projection of the first light shielding film [162] on a plane where the first side face is located covers an orthographic projection of the hollow structure (area inside [168]) on the plane where the first side face is located (the orthographic projection of layer [162] covers the whole area; see Fig. 12); a portion, arranged opposite to the hollow structure (area inside [168]), of the first light shielding film [162] is fixed with the exciter [140] (see Fig. 4C). 

As to Claim 16, Choi remains as applied above to Claim 15. Choi further discloses a first heat dissipation film [164] (para. 0238, lines 1-4); wherein the first heat dissipation film [164] is arranged: between the first light shielding film [162] and the buffering film [168] (see Fig. 12).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al., U.S. Publication No. 2020/0043991, filed on March 8, 2019 (Noh), in view of Shim et al., U.S. Patent No. 10,574,803, patented on February 25, 2020 (Shim).

As to Claim 9, Noh remains as applied above to Claim 1. Noh does not explicitly disclose that a distance from a central point of an orthographic projection of the hollow structure on the display panel to any one edge of the display panel is greater than or equal to about 5 mm. However, providing such as distance for exciter spacing was well known. Shim teaches a similar display screen module (Fig. 3) where the distance from greater than or equal to about 5 mm (the distance from the placement of the exciter to the edge of the display panel [151] is at least 10 mm; col. 17, lines 66-67, col 18, lines 1-3; see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a distance greater than or equal to about 5 mm, including 10 mm, so that the display panel may effectively transmit sound (Shim: col. 18, lines 2-3).

As to Claim 10, Noh and Shim remain as applied above to Claim 9. Noh further discloses that the display panel [100_15] comprises a top edge and a bottom edge which are oppositely arranged (see Fig. 22); and a distance, along a direction parallel to the top edge, from the central point of the orthographic projection of the hollow structure (at exciter [270]; see Fig. 22) on the display panel [100_15] to a midperpendicular of the top edge is about 0 mm to 20 mm (the exciter [140], which is surrounded by hollow structure, the area inside [168], is at the center, so the distance to the midperpendicular would be 0 mm; see Fig. 22).
Shim further discloses that a distance from the central point of the orthographic projection of the hollow structure on the display panel to the top edge of the display panel is about 5 mm to 25 mm (the distance from the placement of the exciter to the edge of the display panel [151] is at least 10 mm; col. 17, lines 66-67, col 18, lines 1-3; see Fig. 3).

Claim 11, Noh and Shim remain as applied above to Claim 10. Noh further discloses that the orthographic projection of the hollow structure on the display panel [100_15] is located at the midperpendicular of the display panel [100_15] (the exciter [140], which is surrounded by hollow structure, the area inside [168], is at the center, so the hollow structure is at the midperpendicular; see Fig. 22).
It is noted that Noh and Shim do not explicitly disclose that the distance from the central point of the orthographic projection of the hollow structure on the display panel to the top edge of the display panel is about 5 mm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Shim teaches a distance of 10 mm (the distance from the placement of the exciter to the edge of the display panel [151] is at least 10 mm; col. 17, lines 66-67, col 18, lines 1-3; see Fig. 3). However, Shim teaches that the distance is a critical value that determines the amount of vibration to transmit sound (Shim: col. 18, lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use the similar amount of 10 mm as the distance.
	

‘

Allowable Subject Matter
Claim 5, 8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 18 recite the unique feature of a second light shielding film, arranged on a second side face, opposite to the first side face, of the buffering film; an orthographic projection of the second light shielding film on the plane where the second side face is located being not overlapped with an orthographic projection of the hollow structure on the plane where the second side face is located. Claim 8 recites the unique feature of a heat dissipation adhesive being filled between the exciter and a side wall of the hollow structure. Claim 13 recites the unique feature, similar to Claim 8, of filling a heat dissipation adhesive between the exciter and a side wall of the hollow structure. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RYAN ROBINSON/Primary Examiner, Art Unit 2653